Markell, C. J.,
delivered the opinion of the Court.
This is an application for leave to appeal from denial of a writ of habeas corpus. Petitioner is imprisoned under sentence for three years on conviction of larceny. Petitioner expresses a desire to offer evidence of an alibi and other proof of his innocence. Apparently he was represented at the trial by counsel of his own selection. Habeas corpus cannot be made to serve the purpose of an appeal or a new trial of the question of guilt or innocence.

Application denied, with costs.